The testimony of the correction officer who was the subject of the attack and who authored the misbehavior report, along with the testimony of another correction officer who witnessed the incident as well as the misbehavior report itself, provide substantial evidence to support the finding that petitioner was guilty of violent conduct and assault (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603). Petitioner’s contentions to the contrary involve mainly questions of credibility which were for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 *848NY2d 615), as were any alleged inconsistencies in the correction officers’ testimony (see, Matter of Hickman v Coughlin, 115 AD2d 105). Petitioner’s remaining contentions have been considered and rejected as either unpreserved for review or lacking in merit.
Mikoll, J. P., Yesawich Jr., Crew III and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.